Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 3-5, 7, 11, 13, 18, 22-23, 27, 30, 32-33 are previously presented.
Claims 1-2, 6, 8-10, 12, 14-17, 19-21, 24-26, and 28-29, 31 are cancelled.

Allowable Subject Matter

Claim 3-5, 7, 11, 13, 18, 22-23, 27, 30, 32-33 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claim 32 & 33, none of the cited prior art or any prior art available discloses:
“wherein the length of the distal gap is different than the length of the proximal gap”.
While several references contain disclosures of planar collection surfaces/collectors for the electrospinning of PAN nanofibers – see Chastiosis (US 2012/0077032), Kalra (US 2015/0352767), Menkhaus (US 2015/0360158), Mochalin (US 2011/0006218), Joo (WO 2013/130712), Joo 2 (WO 2013/123137) and Kim (US 2012/0040581) - and some even disclose endless travelling belts as collection surfaces for depositing such fibers – see Seo (US 2013/0118973) and Olesik (US 2013/0233780) and Lee (US 2008/0176129), Chan (US 2015136693),  and Lee 2 (US 2012/0046434)  – none of the cited references or any prior art available discloses two endless travelling belts forming a proximal and distal gap as claimed, 
	
Regarding claim 18, none of the cited prior art or any prior art available discloses in the electrospinning art: 
“further comprising a first roller configured to adjust elongation of the first portion of the first conductive surface and a second roller configured to adjust elongation of the second conductive collection surface.”
	
Regarding claim 30, none of the cited prior art or any prior art available discloses:
“further comprising adjusting a geometry of the first portion of the first conductive collection surface via a first roller and a geometry of the first portion of the second conductive collection surface via a second roller.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712